Case 1:20-cv-23515-BB Document 1 Entered on FLSD Docket 08/24/2020 Page 1 of 6



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                      CASE NO.: 1:20-CV-23515

 INES ROSA AMARFIL,

        Plaintiff,

 vs.

 LOS TANITOS, INC. and
 LUCIANO E. DI LORENZO,

       Defendants.
 ______________________________/

                     COMPLAINT FOR FLSA OVERTIME VIOLATION(S)

        Plaintiff, Ines Rosa Amarfil, sues Defendants, Los Tanitos, Inc. and Luciano E. Di

 Lorenzo, based on the following good cause:

                                      Parties, Jurisdiction, and Venue

        1.      Plaintiff, Ines Rosa Amarfil, is a sui juris resident of Miami-Dade County,

 Florida, who is over 18 years old.

        2.      Plaintiff was an employee of Defendants, as the term “employee” is defined by 29

 U.S.C. §203(e).

        3.      Plaintiff was a non-exempt employee of Defendants.

        4.      Plaintiff consents to participate in this lawsuit

        5.      Defendant, Los Tanitos, Inc., is a for-profit Florida l corporation that is sui

 juris and operated its restaurant business in in this District at all times material. Defendant, Los

 Tanitos, Inc. operates its restaurant under the unregistered fictitious name of “Los Tanitos”.

        6.      Defendant, Luciano E. Di Lorenzo, is over 18 years old, a resident of this

                                                   1

                       7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                 TEL 305.230.4884 FAX 305.230.4844
                                       www.fairlawattorney.com
Case 1:20-cv-23515-BB Document 1 Entered on FLSD Docket 08/24/2020 Page 2 of 6



 District, and is sui juris. He was at all times material an officer/owner/director/member of the

 corporate Defendant for the time period relevant to this lawsuit. He ran its day-to-day

 operations, was responsible for all operational decisions, and was partially or totally responsible

 for paying Plaintiff’s wages.

        7.      Defendants were Plaintiff’s employers, as the term “employer” is defined by 29

 U.S.C. §203 (d). Both Defendants employed Plaintiff.

        8.      This Court has original jurisdiction over Plaintiff’s federal question claims

 pursuant to 28 U.S.C. §1331 and 26 U.S.C. §201, et seq.

        9.      Venue is proper in this Court pursuant because Defendants transact business in

 Miami-Dade County, they maintain their restaurant and/or live in Miami-Dade County, and

 also because Defendants employed Plaintiff in Miami-Dade County, with most of the actions

 complained of occurring within this District.

                                       Background Facts

        10.     Defendants regularly employed two or more employees for the relevant time

 period that handled goods or materials that travelled through interstate commerce, or used

 instrumentalities of interstate commerce, thus making Defendants’ business an enterprise covered

 under the Fair Labor Standards Act.

        11.     Defendants have been, at all times material, an enterprise engaged in interstate

 commerce in the course of their marketing, preparation, cooking, service, and sale of foodstuffs,

 produce, meats, fish, seafood, beverages, beers, wines, and/or alcoholic beverages, and products

 that have moved through interstate commerce.




                                                 2

                      7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                TEL 305.230.4884 FAX 305.230.4844
                                      www.fairlawattorney.com
Case 1:20-cv-23515-BB Document 1 Entered on FLSD Docket 08/24/2020 Page 3 of 6



        12.     Defendants cooked, prepared, and stored perishables and sold beer, wine, and/or

 alcoholic beverages, while using machinery, appliances, ovens, refrigerators, and materials that

 also have moved through interstate commerce.

        13.     Furthermore, Defendants regularly and recurrently obtain, solicit, exchange and

 send funds to and from outside of the State of Florida, use telephonic transmissions going outside

 of the State of Florida to conduct business, and transmit electronic information through

 computers, the internet, via email, and otherwise outside of the State of Florida.

        14.     Defendants’ annual gross revenues derived from this interstate commerce are

 believed to be in excess of $500,000.00 for the relevant time period and/or in excess of

 $125,000.00 for each fiscal quarter in which Plaintiff worked during the last three (3) years.

        15.     To the extent that records exist regarding the exact dates of Plaintiff’s

 employment exist, such records are in the exclusive custody of Defendants.

        16.     Plaintiff worked for Defendants from 2012 to October 28, 2019.

        17.     Plaintiff’s work for Defendants was actually in or so closely related to the

 movement of commerce while she worked for Defendants that the Fair Labor Standards Act

 applies to Plaintiff’s work for Defendants in the course of her receiving, preparing, cooking, and

 handling food, spices, and produce that traveled through interstate commerce.

        18.     Plaintiff regularly and routinely worked more than 40 hours in a workweek for

 Defendants.

                                              Liability

        19.     Defendants failed and refused to pay Plaintiff overtime wages calculated at time

 and one-half times her regular hourly rate(s) of pay for all of the hours that she worked beyond

 40 hours in a given workweek.
                                                  3

                      7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                TEL 305.230.4884 FAX 305.230.4844
                                      www.fairlawattorney.com
Case 1:20-cv-23515-BB Document 1 Entered on FLSD Docket 08/24/2020 Page 4 of 6



          20.    Defendants knew or reasonably should have known that Plaintiff worked more

 than 40 hours during the time she worked for them as a result of their tracking the hours she

 worked and then paying her at her regular rate of pay for all hours worked beyond 40 in a

 workweek.

          21.    Defendants willfully and intentionally refused to pay Plaintiff wages at a rate of

 time and one-half times her regular rate of pay for each of the overtime hours she worked during

 the relevant time period by paying Plaintiff in cash for the hours she worked each week at her

 regular hourly rate(s) of pay without paying her time and one-half overtime wages for any of the

 overtime hours she worked beyond 40 in a workweek.

          22.    Defendants either recklessly failed to investigate whether their failure to pay

 Plaintiff an overtime wage for the hours she worked during the relevant time period violated the

 Federal Wage Laws of the United States, they intentionally misled Plaintiff to believe that

 Defendants were not required to pay an overtime rate, and/or Defendants concocted a scheme

 pursuant to which the deprived Plaintiff the overtime pay earned

          23.    Any/all conditions precedent to filing this lawsuit occurred and/or was satisfied

 by Plaintiff.

          24.    Plaintiff retained the undersigned counsel and agreed to pay a reasonable fee for

 all services rendered.

          25.    Plaintiff is entitled to a backpay award of overtime wages for all overtime hours

 worked, plus an equal amount as a penalty / liquidated damages, plus all attorneys’ fees and

 costs.




                                                 4

                      7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                TEL 305.230.4884 FAX 305.230.4844
                                      www.fairlawattorney.com
Case 1:20-cv-23515-BB Document 1 Entered on FLSD Docket 08/24/2020 Page 5 of 6



       WHEREFORE Plaintiff, Ines Rosa Amarfil, demands the entry of a judgment in her favor

 and against Defendants, Los Tanitos, Inc. and Luciano E. Di Lorenzo, jointly and severally after

 trial by jury and as follows:

                 a.      That Plaintiff recover compensatory overtime wage damages and an equal

                         amount of liquidated damages as provided under the law and in 29 U.S.C.

                         § 216(b);

                 b.      That Plaintiff recover pre-judgment interest on all unpaid overtime wages

                         if the Court does not award liquidated damages;

                 c.      That Plaintiff recover an award of reasonable attorneys’ fees, costs, and

                         expenses pursuant to the FLSA;

                 d.      That Plaintiff recover all interest allowed by law;

                 e.      That Defendants be Ordered to make Plaintiff whole by providing

                         appropriate overtime pay and other benefits wrongly denied in an amount

                         to be shown at trial and other affirmative relief;

                 f.      That the Court declare Defendants to be in willful violation of the

                         overtime provisions of the FLSA; and

                 g.      Such other and further relief as the Court deems just and proper.




                                                   5

                       7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                 TEL 305.230.4884 FAX 305.230.4844
                                       www.fairlawattorney.com
Case 1:20-cv-23515-BB Document 1 Entered on FLSD Docket 08/24/2020 Page 6 of 6



                                DEMAND FOR JURY TRIAL

      Plaintiff, Ines Rosa Amarfil, demands a trial by jury of all issues so triable.

      Respectfully submitted this 24th day of August 2020.

                                                      Brian H. Pollock, Esq.
                                                      Brian H. Pollock, Esq. (174742)
                                                      brian@fairlawattorney.com
                                                      FAIRLAW FIRM
                                                      7300 N. Kendall Drive
                                                      Suite 450
                                                      Miami, FL 33156
                                                      Tel: 305.230.4884
                                                      Counsel for Plaintiff




                                                 6

                    7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                              TEL 305.230.4884 FAX 305.230.4844
                                    www.fairlawattorney.com
